In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________
         No. 02-19-00225-CV
    ___________________________

   IN RE ELISABETH MYERS, Relator




            Original Proceeding
      Trial Court No. 324-640905-18


   Before Womack, Gabriel, and Kerr, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

for emergency relief and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and motion for emergency relief are denied.

                                                    Per Curiam

Delivered: June 26, 2019




                                          2